

114 HR 6114 IH: Charles Duncan Buried with Honor Act of 2016
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6114IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Wenstrup (for himself and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish
			 caskets and urns for burial in cemeteries of States and tribal
			 organizations of veterans without next of kin or sufficient resources to
			 provide for caskets or urns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Charles Duncan Buried with Honor Act of 2016. 2.Caskets and urns for burial of certain veterans in cemeteries of States and tribal organizationsSection 2306(f) of title 38, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking for burial in a national cemetery of a deceased veteran and inserting for burial of a deceased veteran in a national cemetery or in a veterans cemetery of a State or tribal organization for which the Department has provided a grant under section 2408 of this title; and
 (2)in paragraph (2), by striking the burial of the veteran in a national cemetery and inserting such burial. 